Title: From George Washington to Brigadier General William Winds, 27 June 1778
From: Washington, George
To: Winds, William


                    
                        Sir
                        Englishtown [N.J.] ¼ after 1 OClk P.M.June 27: 1778
                    
                    I this morning received your Letter of Yesterday and was much concerned to find that you had declined advancing to join this Army or to act in this Quarter. Your aid I deem of great importance, and if you are not too far beyond Brunswic when this reaches you, I must request that you will immediately face about and proceed as expeditiously as you can with the Troops under you, to Spotswood, from whence or a little before you get there you will inform me by Express. You will not halt at Spotswood but direct your course towards Middletown point. I will write you immediately on receipt of your Letter. Your services may be of infinite advantage, & I doubt not if you are not too far returned, that I shall presently be reinforced with your command. I am told the Bridges at Spotswood & South River are not cut up & if they are that your passage neverless will not be obstructed. I am
                    
                        G.W.
                    
                